Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on September 21, 2022 was received. Claims 1-4, 7, 9-11 and 15 were amended. Claim 6 was canceled. No claim was added. Claims 12-14 were withdrawn.  
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 22, 2022. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Afromowitz (US4133735) in view of Landwehr (US20170073278). 
Regarding claim 1, Afromowitz teaches a method of making an ion-sensitive electrode used to determine the activity and the concentration of a particular ion in a test solution by measuring the voltage across the ion sensitive electrode and a reference electrode, and the potential difference between the ion exchanging membrane in the electrode and the test solution (column 1 lines 18-36) (an ion-selective sensor element for a potentiometric sensor). Afromowitz teaches the ion sensitive electrode comprising a substrate having a conductor bonded to the substrate (a sensor element body) and an ion-sensitive membrane 24 is disposed on the sensor element body 20, wherein the ion-sensitive membrane is a glass coating (column 4 lines 25-35, column 5 lines 26-56, figures 2 and 3) (applying the at least one glass layer to the sensor element body to define a peripheral interface with the sensor element body). It is noted that the term “peripheral interface” is not defined in the claim or the specification, the phrase is interpreted as the peripheral portion of the glass layer 24 where it is connected to the sensor element body 20. Afromowitz teaches to apply a further glass seal 28 to the sensor element such that the further glass layer (glass seal 28, second glass layer) covers at least one edge region of the at least one glass layer and surface region of the sensor element adjoin the edge region, (column 7 lines 30-40, column 9 lines 50-61, see figures 2-3), which reads on “peripheral interface”. Afromowitz teaches such second glass layer 28 also covers a surface region of the sensor element body adjoining the peripheral interface and a surface region of the first glass layer adjoining the peripheral interface (see figures 2-3).
 Afromowitz does not explicitly teaches the glass layer is formed by thermal spraying a powder of glass particles. However, Landwehr teaches a method of forming a silicon oxide glass coating on a surface (abstract), which is similar to Afromwitz (column 17 lines 60-65) and discloses glass coating can be formed by thermal spraying (paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use thermal spraying of the glass particles to form a glass coating (both first and second glass layers) as suggested by Landwehr in the method of making an ion-selective sensor element for a potentiometric sensor as disclosed by Afromwitz because Landwehr teaches the thermal spraying allows to use of a blended powder that provides the appropriate level of different constituents that make up for the overall composition of the glass (paragraph 0036), which is desired by Afromowitz (column 17 lines 60-65). 
Regarding claim 2, Afromowitz teaches the first glass layer is ion-selective glass layer (column 5 lines 25-56).
Regarding claim 3, Afromowitz teaches the first glass layer is pH-selective glass layer (column 7 lines 43-55).
Regarding claim 4, Afromowitz teaches the sensor element body includes an electrically conductive layer 22, and wherein the first glass layer is applied directly to the electrically conductive layer (column 4 lines 25-35, column 4 lines 58-65, column 5 lines 26-56).
Regarding claim 5, Afromowitz teaches the electrically conductive surface region 22 comprises a metal (column 4 lines 58-65).
Regarding claim 8, Landwehr teaches the thermal spraying is plasma spraying (paragraph 0036).
Regarding claim 9, Afromowitz teaches during the application of the first glass layer, a partial region of the surface of the sensor element body is covered with a mesh screen with the desired pattern (mask) (column 5 lines 26-56). Landwehr teaches the glass coating can be formed by thermal spraying (paragraph 0036).
Regarding claims 10-11, Afromowitz teaches the first glass layer is heated after the application to 850ºC (column 16 lines 60-68). Landwehr also teaches to heat the glass layer (both first and second glass layers) after thermal spraying it on the substrate to infiltrates the glass into the substrate and the heating temperature depends on the glass compositions (paragraph 0037)
Regarding claim 15, Afromowitz teaches a method of making an ion-sensitive electrode used to determine the activity and the concentration of a particular ion the a test solution by measuring the voltage across the ion sensitive electrode and a reference electrode, and the potential difference between the ion exchanging membrane in the electrode and the test solution (column 1 lines 18-36) (a method of manufacturing a potentiometric sensor). Afromowitz teaches the manufacturing an ion-selective sensor element by the method according to claim 1, except the glass layer is formed by thermal spraying. Afromowitz teaches the sensor element comprises a ion selective glass layer (first glass layer) (ion selective layer comprises the first glass layer) (column 4 lines 15-40, and column 5 lines 25-30) and the ion selective glass layer 24 is contacting to the conducting layer 22 which is connected to the lead 27 (solid terminal lead) to connect with the terminal 26 (sensor circuit), wherein the terminal 26 is connected to a reference electrode (see figure 2, column 6 line 55 to column 7 lines 40, see figures 2-3), and the sensor circuit is configured to detect a voltage between the solid terminal lead and the reference electrode and to output a measure signal that depends on the detected voltage (column 7 lines 20-30, column 1 lines 25-37). 
Afromowitz does not explicitly teaches the glass layer is formed by thermal spraying a powder of glass particles. However, Landwehr teaches a method of forming a silicon oxide glass coating on a surface (abstract), which is similar to Afromwitz (column 17 lines 60-65) and discloses glass coating can be formed by thermal spraying (paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use thermal spraying of the glass particles to form a glass coating as suggested by Landwehr in the method of making an ion-selective sensor element for a potentiometric sensor as disclosed by Afromwitz because Landwehr teaches the thermal spraying allows to use of a blended powder that provides the appropriate level of different constituents that make up for the overall composition of the glass (paragraph 0036), which is desired by Afromowitz (column 17 lines 60-65). 

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Afromowitz (US4133735) in view of Landwehr (US20170073278) as applied to claims 1-5, 8-11 and 15 above, and further in view of Lubert (DE10018750A1). 
Regarding claim 7, Afromowitz in view of Landwehr teaches all limitation of this claim, particularly Afromowitz teaches to apply a glass seal 28 to the sensor element such that the glass layer (glass seal 28, second glass layer) covers the sensor element comprising an ion-selective glass layer covering an electrically conductive surface region of the sensor element body (column 7 lines 30-40, column 9 lines 50-61, see figures 2-3). Landwehr teaches glass coating can be formed by thermal spraying (paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use thermal spraying of the glass particles to form a glass coating as suggested by Landwehr in the method of making an ion-selective sensor element for a potentiometric sensor as disclosed by Afromwitz because Landwehr teaches the thermal spraying allows to use of a blended powder that provides the appropriate level of different constituents that make up for the overall composition of the glass (paragraph 0036), which is desired by Afromowitz (column 17 lines 60-65). Although it is obvious to use an electrically insulating glass as the glass seal to cover the electrically component of the electrode to avoid interference of the voltage and potential measurement during operation, Afromowitz in view of Landwehr does not explicitly teaches the second glass layer 28 (glass seal) is an electrical insulating glass. Nevertheless, Lubert teaches an ion-selective glass electrode in a glass tube (abstract) and disclose the glass tube shielding the electrically connections is made of an electrically insulating glass (paragraph 0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use electrically insulating glass to shield the electrically connection as suggested by Lubert in the method of making an ion-selective sensor element for a potentiometric sensor as disclosed by Afromowitz in view of Landwehr because Lubert teaches it is the suitable material to for the seal on the electrically connections/leads of the electrode (paragraphs 0019-0020). 

Response to Arguments
Applicant's arguments filed on September 21, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Afromowitz does not teach the second glass layer 28 covers the entire periphery of an interface between the substrate 20 and the first glass layer (claim 1).
Seal 28 (second glass layer) in Afromowitz is a glass tube filled with epoxy resin, which is not a glass layer as claimed. 
Landweher is non-analogous art. 

In response to Applicant arguments, please consider the following comments:
The claim does not require the second glass layer covers the entire periphery of an interface between the substrate and the first glass layer. The claim does not specify such coverage is intended to be the entire periphery interface, thus, Afromowitz’s teaching of covering a portion of the peripheral interface reads on the claimed limitation. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., second glass layer covering the entire periphery interface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner disagrees that a glass tube is not a glass layer, as the glass tube is formed by a glass layer. Afromowitz does not explicitly teaches how to formed such glass tube, but only teaches the glass tube is filled with epoxy resin (column 9 lines 45-67). Since Landwehr teaches glass layers can be formed by thermal spraying with motivation (see rejections above), it would be obvious to combine Afromowitz and Landweher to form the second glass layer 28 on the epoxy resin which covers the peripheral interface of the first glass layer and the substrate. The claim also does not require the second glass layer to be directly contacting the peripheral interface, thus, the epoxy resin in Afromowitz does not render the teachings distinct from the claimed limitations. 
In response to applicant's argument that Landwehr is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Landwehr clearly teaches a method of forming a glass coating with thermal spraying with the provided benefit, which is pertinent to the particular problem with the invention. Examiner disagrees that there is no evidence to show Landwehr is analogous art as the rejection clearly stated Landwehr teaches a method of forming a silicon oxide glass coating on a surface (abstract), which is similar to Afromwitz (column 17 lines 60-65) and discloses glass coating can be formed by thermal spraying (paragraph 0036).  The rejection also shows the motivation of thermal spraying of the glass is beneficial as Landwehr teaches the thermal spraying allows to use of a blended powder that provides the appropriate level of different constituents that make up for the overall composition of the glass (paragraph 0036), which is particularly desired by Afromowitz (column 17 lines 60-65). In response to Applicant’s arguments against certain details or aspect of Landwehr’s method does not align with the claimed invention, those details are not enough to dispute that Landwehr’s intention of forming a glass layer with thermal spraying, which the same as the claimed invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA LEUNG V LAW/Examiner, Art Unit 1717